Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, the limitation “the pore size” renders the claim indefinite because it is unclear whether the limitation is referring to “a mean pore size” of claim 1. It is also unclear whether the limitation “the pore size” is intended to be “mean pore size”.
Regarding claim 10, the limitation “A filter element comprising at least one filter element sheet of claim 1” renders the claim indefinite because it is unclear whether the limitation “A filter element” imparts additional structure to the filter element sheet of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0375173 (hereinafter referred as “Steen”).
Regarding claims 1-8, and 10-17, Steen teaches a spiral wound filtration element having a cassette-like performance, the filter element comprising a feed spacer having an open area of about 36%, and a ultrafiltration membrane, a microfiltration membrane, a reverse osmosis membrane or a nanofiltration membrane (claims 1, 20, abstract, [0071], [0073], [0074], [0102]). Steen also teaches that the feed spacer comprising fibers having diameters of 200 µm, 150 µm, 250 µm [0103]; spacer 
Steen also teaches a TFF system (fig. 17) comprising filter element and a pump configured to flow a liquid feed through the filter element in a TFF mode. Selection of a magnetic levitation pump, a peristaltic pump, or a diaphragm pump would have been an 
With regards to the filter element being a cassette, Steen compares performance of the spiral wound element with structure of cassette filter [0008], [0085]-[0088]. Therefore, Steen establishes that forming a cassette filter form a spacer and a membrane is known in the art. Selection of whether to form a spiral wound membrane filter element or cassette filter element would have been an obvious matter of design choice to one of ordinary skill in the art.
Regarding the limitation, “A perfusion system”, If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Steen, in view of US 2016/0068565 (hereinafter referred as “Shibano”).
Regarding claim 18, Steen teaches limitations of claim 13 as set forth above. Steen does not teach that the system is configured to operate in an alternating flow mode. However, use of alternating flow in tangential flow filtration system is known in the art and disclosed by Shibano (abstract). Shibano discloses that alternating tangential flow provides reduced membrane contamination resulting in enhanced productivity [0007]. Therefore, it would have been obvious to one of ordinary skill in the art to use alternating flow in the system of Steen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777